Case 2:21-cv-04920-CBM-AFM Document 4 Filed 06/17/21 Page 1 of 3 Page ID #:188




   1 Michael J. Bowe                        David M. Stein (# 198256)
     (pro hac vice application forthcoming) dstein@brownrudnick.com
   2 mbowe@brownrudnick.com                 BROWN RUDNICK LLP
     Lauren Tabaksblat                      2211 Michelson Drive, 7th Floor
   3 (pro hac vice application forthcoming) Irvine, California 92612
     ltabaksblat@brownrudnick.com           Telephone: (949) 752-7100
   4 Danielle A. D’Aquila                   Facsimile: (949) 252-1514
     (pro hac vice application forthcoming)
   5 ddaquila@brownrudnick.com
     BROWN RUDNICK LLP
   6 7 Times Square
     New York, NY 10036
   7 Telephone: (212) 209-4800
     Facsimile: (212) 209-4801
   8
     Attorneys for Plaintiffs
   9
                            UNITED STATES DISTRICT COURT
  10                       CENTRAL DISTRICT OF CALIFORNIA
  11 SERENA FLEITES and JANE DOE                  CASE NO. 2:21-cv-4920
     NOS. 1 through 33,
  12                                              PLAINTIFFS’ NOTICE OF
                     Plaintiffs,                  RELATED CASE
  13
                 v.
  14
     MINDGEEK S.A.R.L. a foreign entity;
  15 MG FREESITES, LTD., a foreign
     entity; MINDGEEK USA
  16 INCORPORATED, a Delaware
     corporation; MG PREMIUM LTD, a
  17 foreign entity; RK HOLDINGS USA
     INC., a Florida corporation, MG
  18 GLOBAL ENTERTAINMENT INC., a
     Delaware corporation,
  19 TRAFFICJUNKY INC., a foreign
     entity; BERND BERGMAIR, a foreign
  20 individual; FERAS ANTOON, a
     foreign individual; DAVID
  21 TASSILLO, a foreign individual;
     COREY URMAN, a foreign individual;
  22 VISA INC., a Delaware corporation;
     COLBECK CAPITAL DOES 1-10; and
  23 BERGMAIR DOES 1-10.
  24
                  Defendants.
  25
  26
  27
  28

                             PLAINTIFFS’ NOTICE OF RELATED CASE
Case 2:21-cv-04920-CBM-AFM Document 4 Filed 06/17/21 Page 2 of 3 Page ID #:189




   1        Plaintiffs Serena Fleites and Jane Doe Nos. 1 through 33 hereby file this Notice of
   2 Related Case under Central District of California Local Rule 83-1.3.1 regarding the
   3 following action filed on February 19, 2021 in this District Court: Jane Doe v.
   4 MindGeek USA Incorporated et al., Civil Action No. 8:21-cv-00338-CJC-ADS,
   5 currently pending before the Honorable Cormac J. Carney and the Honorable Autumn
   6 D. Spaeth. The actions have a substantial overlap in defendants and have some of the
   7 same factual allegations. It would further the interests of judicial efficiency to have
   8 them heard by the same judge.
   9         The related action is a class action seeking damages and injunctive relief against
  10 defendants – (i) MindGeek USA Incorporated (ii) MindGeek S.A.R.L., (iii) MG
  11 Freesites, Ltd., (d/b/a Pornhub), (iv) MG Freesites II, Ltd., (v) MG Content RT
  12 Limited, and (vi) 9219-1568 Quebec Inc. (d/b/a MindGeek) – based on allegations that
  13 defendants violated the Trafficking Victims Protection Reauthorization Act
  14 (“TVPRA”), specifically 18 U.S.C. §§ 1591 and 1595, among other laws, by financially
  15 benefiting from, or otherwise participating in, a sex trafficking venture in which the
  16 plaintiff and members of the class were victims. Further, the plaintiff in the related
  17 action alleges that the defendants violated 18 U.S.C. § 2258A by failing to report child
  18 sexual abuse materials on their websites and 18 U.S.C. § 2252A for knowingly
  19 receiving and distributing child pornography depicting plaintiff and the class on their
  20 websites.
  21         The purported class in the related action is defined as “all persons who were
  22 under the age of 18 when they appeared in a video or image that has been uploaded or
  23 otherwise made available for viewing on any website owned or operated by Defendants
  24 in the last ten years.” Compl. ¶ 112, Dkt. #1, Jane Doe v. MindGeek USA Incorporated
  25 et al., Civil Action No. 8:21-cv-00338-CJC-ADS (C.D. Cal. 2021).
  26         Plaintiff in the related action is represented by the following counsel: Susman
  27 Godfrey L.L.P. and Pollock Cohen LLP.
  28

                                PLAINTIFFS’ NOTICE OF RELATED CASE
Case 2:21-cv-04920-CBM-AFM Document 4 Filed 06/17/21 Page 3 of 3 Page ID #:190




   1                                   Respectfully submitted,
   2 DATED: June 17, 2021              BROWN RUDNICK LLP
   3
   4                                   By: /s/ Michael J. Bowe
                                           Michael J. Bowe
   5
                                           (pro hac vice application forthcoming)
   6
   7                                        Attorney for Plaintiffs

   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                              2
                             PLAINTIFFS’ NOTICE OF RELATED CASE
